                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:16-CV-00446-GNS-LLK

MICHAEL A. ELERY                                                                     PETITIONER

v.

AARON SMITH, Warden                                                                RESPONDENT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner’s Objection (DN 24) to the Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation (“R&R”) (DN 20) recommending

that his Petition for Writ of Habeas Corpus be denied. For the reasons provided below, Petitioner’s

Objection is OVERRULED.

                                    I.      BACKGROUND

       Petitioner Michael A. Elery (“Elery”) was convicted of murder, tampering with physical

evidence, and violating a protective order in Jefferson Circuit Court, and his conviction was upheld

by the Kentucky Supreme Court on June 21, 2012. Elery v. Commonwealth, 368 S.W.3d 78, 100

(Ky. 2012). Elery filed his Petition under 28 U.S.C. § 2254 on July 8, 2016, with six claims

collaterally attacking his sentence which the Kentucky Supreme Court previously rejected, as well

as additional claims of ineffective assistance of counsel. (Pet. Writ Habeas Corpus 1-20, DN 1).

       The Magistrate Judge considered Elery’s claims and rejected them in turn. The Magistrate

Judge found no error in the conclusion that an imperfect redaction at trial containing statements

from Elery regarding an imagined murder was a harmless error because the statements would not

have had a substantial effect on the jury’s deliberations. (R&R 2, DN 20). Next, the Magistrate

Judge agreed with the Kentucky Supreme Court that it was harmless error where the jury
instructions on first-degree manslaughter included extreme emotional disturbance as an element.

(R&R 3-4). Elery was also found to have procedurally defaulted on his claims that the trial court

erred by not including a clarifying instruction because the Kentucky Supreme Court’s decision

rested on a state procedural bar. (R&R 5). The Magistrate Judge further agreed with the Kentucky

Supreme Court that the trial court’s decision to bar the admission of results of a breathalyzer test

was harmless error. (R&R 5). The Magistrate Judge next determined that Elery’s claim that the

trial court erred in striking a juror over his objections was not a cognizable claim under 28 U.S.C.

§ 2254. (R&R 6). The Magistrate Judge also found Elery procedurally defaulted on his claim that

a trial error occurred when the victim’s cousin was permitted to give an impact statement because

the Kentucky Supreme Court rested its conclusion on a state procedural bar. (R&R 7). Finally,

the Magistrate Judge deferred to the Kentucky courts’ analyses and rejected Elery’s reiterated

claims of ineffective assistance of counsel. (R&R 8-10). The Magistrate Judge also denied Elery’s

new ineffective assistance claims. (R&R 10-11).

       Elery now makes seven objections to the Magistrate Judge’s findings and conclusions.

Elery contends that “[t]he erroneous admission of references to a second, uncharged murder had a

substantial and injurious effect on the jury’s verdict and recommended sentence” because it left

the jury with the impression that Elery committed a second murder. (Pl.’s Obj. 6, DN 24). Elery

next argues that the inclusion of an additional element in the jury instruction for first-degree

manslaughter was not harmless error because, “[b]y requiring the jury to find more than necessary

under the law to find first-degree manslaughter, the burden to prove [extreme emotional

disturbance] was shifted to [Elery], and [he] was effectively denied this lesser included offense.”

(Pl.’s Obj. 9). Elery also argues the Magistrate Judge incorrectly ruled his request for the clarifying

jury instruction was procedurally defaulted because he requested the instruction at trial, thus



                                                  2
preserving his right to challenge the error. (Pl.’s Obj. 11). Elery disagrees that barring the

breathalyzer results was harmless error because he “sought to introduce this evidence to prove the

extent of his intoxication, explain his actions, and attack the credibility of his own alleged

statements.” (Pl.’s Obj. 12). Elery further objects to the Magistrate Judge’s conclusion that

striking a juror is not a cognizable claim under 28 U.S.C. § 2254 because this error denied him an

impartial jury and fair trial. (Pl.’s Obj. 13). Elery also disagrees with the Magistrate Judge’s

conclusion that he procedurally defaulted his claim that the victim impact statement because “[t]he

issue was preserved by defense counsel’s objection and motion for mistrial following [her]

testimony . . . .” (Pl.’s Obj. 14). Elery finally argues that he received ineffective assistance from

trial counsel because they failed to file proper pretrial suppression motions, adequately prevent the

introduction of evidence pertaining to the imagined murder, object to erroneous jury instructions,

defend against unauthorized penalties, and investigate or present an effective defense. (Pl.’s Obj.

16).

                                 II.     STANDARD OF REVIEW

       This Court reviews de novo the portions of the R&R to which objections have been filed,

and the Court may accept, reject, modify the R&R, in whole or in part. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b). While specific objections are entitled to de novo review, “poorly drafted

objections, general objections, or objections that require a judge’s interpretation should be afforded

no effect and are insufficient to preserve the right of appeal.” Bardwell v. Colvin, No. 5:15-CV-

00196-GNS-LLK, 2017 WL 5885378, at *1 (W.D. Ky. Jan. 31, 2017) (internal quotation marks

omitted) (citation omitted). As the Sixth Circuit has noted, “a general objection to a [magistrate

judge’s] report, which fails to specify the issues of contention, does not satisfy the requirement

that an objection be filed. The objections must be clear enough to enable the district court to



                                                  3
discern those issues that are dispositive and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th

Cir. 1995) (citation omitted).

                                       III.    DISCUSSION

       For this Court to grant habeas relief, the state court’s adjudication of Elery’s case must

have resulted in a decision which “was contrary to, or involved an unreasonable application of,

clearly established Federal law,” or which “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

       A.      Imaginary Murder

       Elery’s objects that the trial court’s imperfect redaction of his statements to police

containing a confession that he had committed an imaginary murder was not harmless error

because it suggested to the jury that he had committed a murder which was being hidden from

them. (Pl.’s Obj. 5). In determining whether a conviction must be set aside because of federal

constitutional error of the trial type, the Court applies the standard set forth in Kotteakos v. United

States, 328 U.S. 750 (1946). Brecht v. Abrahamson, 507 U.S. 619, 638 (1993). Under this

standard, the inquiry is whether the error “had substantial and injurious effect or influence in

determining the jury’s verdict.” Kotteakos, 328 U.S. at 776.

       The Kentucky Supreme Court, applying Kotteakos, found that ‘[n]one of the

statements . . . could have had a substantial effect on the jury.” Elery, 368 S.W.3d at 88. The

Kentucky Supreme Court concluded “[t]here is little to no risk that the jury would have considered

this evidence, inferred that another crime occurred, and convicted” Elery of the murder of the

known victim. Id. In light of this, the Court can neither conclude that the Kentucky Supreme

Court’s decision was contrary to or involved the unreasonable application of the law, nor that it




                                                  4
was based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d). The Magistrate

Judge found the same, and thus, Elery’s first objection is overruled.

       B.      Extreme Emotional Disturbance as an Element of First-Degree Manslaughter

       Elery next objects that the trial court erred in instructing the jury that it was required to find

beyond a reasonable doubt that he was acting under extreme emotional disturbance in order to

convict him of first-degree manslaughter. (Pl.’s Obj. 7). That a jury instruction was allegedly

incorrect under state law is not grounds for habeas relief. Estelle v. McGuire, 502 U.S. 62, 71-72

(1991) (citation omitted). “[A] single instruction to a jury may not be judged in artificial isolation,

but must be viewed in the context of the overall charge.” Cupp v. Naughten, 414 U.S. 141, 146-

47 (1973) (citation omitted). Thus, the question is “whether the ailing instruction by itself so

infected the entire trial that the resulting conviction violates due process.” Id. at 147.

       In considering this issue, the Kentucky Supreme Court reasoned that there was no

constitutional violation because the erroneous instruction was detrimental to the prosecution—not

Elery—because it placed upon them a higher burden of proof than was required. Elery, 368

S.W.3d at 91. Moreover, under the instructions given, “[i]f there was some doubt as to the

existence of extreme emotional disturbance, the jury would have acquitted [Elery] of both

charges, . . . [and thus,] [a]ny error . . . was prejudicial only to the Commonwealth, not [Elery].”

Id. In light of this analysis within the greater context of the overall charge, the Court does not

conclude that the Kentucky Supreme Court either unreasonably applied law or fact. See 28 U.S.C.

§ 2254(d). The Magistrate Judge concluded the same, so Elery’s second objection is overruled.

       C.      Clarifying Jury Instruction

       Elery objects that the trial court failed to properly instruct the jury that if it believed beyond

a reasonable doubt that the defendant would have been guilty of murder except for having



                                                   5
reasonable doubt as to whether he was acting under the influence of extreme emotional

disturbance, then it must find him guilty of first-degree manslaughter and not murder. (Pl.’s Obj.

10). The Kentucky Supreme Court determined however, that the language Elery requested to be

added directly to the manslaughter instruction and would have rendered the instruction incorrect.

Elery, 368 S.W.3d at 92. Had the instruction been offered independently and not attached to the

manslaughter instruction, it would have been appropriate. Id. With this, the Kentucky Supreme

Court concluded this omission was harmless error because Elery had failed to preserve the issue

through an appropriate objection or motion. Id. Moreover, the Kentucky Supreme Court also

determined that this omission would nevertheless not have prejudiced Elery in light of the

instruction’s requirement that the jury conclude beyond a reasonable doubt that he was not acting

under extreme emotional disturbance. Id.

       Procedurally defaulted claims are not open to Federal habeas review. See Lundgren v.

Mitchell, 440 F.3d 754, 763 (6th Cir. 2006). A claim is procedurally defaulted if the prisoner

failed to comply with a state procedural rule, the state actually enforced the rule against the

petitioner, and the rule is an adequate and independent state ground that forecloses review of a

federal constitutional claim. See id. Here, the Kentucky Supreme Court rejected Elery’s claim

because he failed to preserve it under Kentucky’s Rules of Criminal Procedure. Elery, 368 S.W.3d

at 92 (citing Sherroan v. Commonwealth, 142 S.W.3d 7, 23 (Ky. 2004)); see Ky. R. Crim. P.

9.54(2). Therefore, Elery’s claim is procedurally barred, and his third objection is overruled.

       D.      Breathalyzer Evidence

       Elery objects that the trial court abused its discretion when it excluded the admission a

breathalyzer test administered in Indiana prior to his interrogation by law enforcement which

showed his statements were given while under the influence of alcohol. (Pl.’s Obj. 11). The



                                                 6
Kentucky Supreme Court determined that the trial court erred in excluding this evidence but found

the error to be harmless for four reasons. First, Elery’s statements while intoxicated were in line

with what he said after being transported to Kentucky, when he would have been much less

intoxicated. Elery, 368 S.W 3d at 95. Second, evidence found at the scene of the crime supported

the statements. Id. Third, the jury heard Elery’s statements that he drank after leaving the crime

scene and that he had been arrested for public intoxication in Indiana. Id. Fourth, the jury could

hear Elery slurring his words in the recording of his statements. Id. In light of this, the Kentucky

Supreme Court’s finding of harmless error is not an unreasonable application of law or an

unreasonable determination of fact. See 28 U.S.C. § 2254(d). The Magistrate Judge concluded

the same, so Elery’s fourth objection is overruled.

        E.      Striking the Juror

        Elery objects that the trial court denied him a fair trial and impartial jury when it granted

the prosecution’s motion to strike a certain juror for cause over defense counsel’s objection. (Pl.’s

Obj. 12). Elery provides that the juror at issue recognized the lead detective in the case and

indicated that he would probably take what the detective said as true. (Pl.’s Obj. 12). The

prosecution then moved to strike the juror for cause based on his acquaintance with the detective.

Elery claims, without further substantive explanation, that this was an error which deprived him

of an impartial jury and fair trial. (Pl.’s Obj. 13).

        The Kentucky Supreme Court concluded that the trial court did not abuse its discretion to

strike this juror because the juror “was not unequivocal about his ability to be unaffected by his

relationship with the detective.” Elery, 368 S.W.3d at 96. The Magistrate Judge accordingly

concluded that this did not deny Elery a fair trial. (R&R 6-7). The Court agrees with the Magistrate

Judge’s finding, and Elery’s fifth objection is overruled.



                                                   7
       F.      Cousin’s Victim Impact Statement

       Elery objects that testimony from the victim’s first cousin was improperly admitted

because cousins are not in the statutory list of victims who may present victim impact testimony.

(Pl.’s Obj. 14 (citing KRS 421.500(1)(b)). The Kentucky Supreme Court concluded that Elery did

not preserve his objection when defense counsel waited until the testimony concluded and did not

complain that the cousin was not a proper party to provide testimony. Elery, 368 S.W.3d at 97.

Instead, defense counsel merely objected that it was improper for the victim to directly address the

jury, which the trial court dismissed as the custom practice. Id. Much like Elery’s third objection,

the Kentucky Supreme Court’s decision rests on the procedural bar that he failed to properly object,

and his sixth objection is thus overruled.

       G.      Ineffective Assistance of Counsel

       After his collateral attacks were rejected by the Kentucky Supreme Court, Elery filed for

relief in Kentucky state courts for ineffective assistance of counsel, which the Kentucky Court of

Appeals eventually rejected. Elery v. Commonwealth, No. 2013-CA-001923, 2015 WL 3533019,

at *3 (Ky. App. 2015). Elery’s final objection is that he received ineffective assistance at trial

because counsel failed to file proper pretrial suppression motions, adequately prevent the

introduction of evidence pertaining to the imagined murder, object to erroneous jury instructions,

defend against unauthorized penalties, and investigate or present an effective defense. (Pl.’s Obj.

16). To prevail on a claim of ineffective assistance of counsel, Elery must show that counsel’s

performance was deficient for falling below an objective standard of reasonableness and that he

was prejudiced because there is a probability that the result of the proceeding would have been

different but for counsel’s errors. Strickland v. Washington, 466 U.S. 668, 687 (1984).




                                                 8
       The Kentucky Court of Appeals first concluded that Elery did not receive ineffective

assistance of counsel for failing to submit pretrial suppression motions of evidence obtained when

Elery cooperated with Louisville police officers because the circumstances did not amount to

custodial interrogation. Elery, 2015 WL 3533019, at *3. Elery now argues that volunteering to

go with police officers nevertheless amounts to being in custody for purposes of a suppression

motion. Regardless, Elery’s claim must fail because he does not demonstrate how filing such a

pretrial suppression motion would have changed the result of his case. For example, Elery

provides nothing regarding how the suppression motion, even if successful, would have resulted

in the suppression of material evidence in light of the fact that Elery had made several admissions

to police before being transported. On this subject, Elery has no claim for ineffective assistance

of counsel.

       Both the Magistrate Judge and Kentucky Court of Appeals determined Elery’s next two

ineffective assistance claims were attempts to reargue issues in his habeas petition. (R&R 9);

Elery, 2015 WL 3533019, at *3. Elery’s second contention of ineffective assistance derives from

trial counsel’s failure to ensure that evidence of the imaginary murder was not introduced at trial.

(Pl.’s Obj. 18). Elery’s third contention of ineffective assistance is that counsel failed to object to

“faulty instruction” on the issue of extreme emotional disturbance, murder, and first-degree

manslaughter. (Pl.’s Obj. 18-19). Elery fails to provide, however, how the result of his case would

have been any different had either situation been different. See Strickland, 466 U.S. at 687.

Regarding the subject of the imaginary murder, as the Kentucky Supreme Court concluded, it is

highly unlikely that any juror would have heard his confessions of the imaginary murder and

extrapolated from it that he had indeed murdered the known victim. Elery, 368 S.W.3d at 88.

Regarding the jury instruction, it has not been shown that the result would have been any different



                                                  9
had this instruction been objected to because the jury was required to find beyond a reasonable

doubt that Elery did not suffer from extreme emotional disturbance, and they did make this finding.

Id. at 92.

        Elery’s final objection on the subject of ineffective assistance is that counsel failed to

suppress the domestic violence order from the penalty phase at trial, which triggered a higher level

of punishment. (Pl.’s Obj. 19). The Magistrate Judge concluded that Elery did not provide in his

pro se petition how counsel’s performance in failing to object to the consideration of the domestic

violence order amounted to deficient performance because he provided no indication how she

could have had it countered or suppressed. (R&R 11). In his present Objection, now represented

by counsel, Elery still fails to provide any explanation on how trial counsel could have successfully

objected to consideration of the domestic violence order other than reiterating what Elery said in

his pro se petition. (Pl.’s Obj. 19). Moreover, Elery’s own filings indicate that trial counsel did

in fact object to the admission of the domestic violence order as an aggravating factor on the

grounds that the victim voluntarily interacted with Elery. (Pet. Writ Habeas Corpus App. C, DN

1-4). Taken together, Elery’s objection must be rejected because he has failed to show trial

counsel’s performance was deficient. Accordingly, Elery’s objections regarding the Magistrate

Judge’s determinations on the issue of ineffective assistance counsel are overruled.

        H.      Certificate of Appealability

        Where Elery’s habeas petition has been denied on procedural grounds, a certificate of

appealability should issue if “jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right[,]” and if “jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). In light of the relevant analyses above, the Court is confident that Elery’s claim was



                                                   10
procedurally defaulted when he failed to properly object under the Kentucky Rules of Criminal

Procedure. Accordingly, no certificate of appealability shall be issued.

                                     IV.    CONCLUSION

       For the reasons provided above, IT IS HEREBY ORDERED that Petitioner’s Objection

(DN 24) is OVERRULED, and the Magistrate Judge’s Findings of Fact, Conclusions of Law, and

Recommendation (DN 20) is ADOPTED, and a certificate of appealability is DENIED.




                                                                   June 17, 2019

cc:    counsel of record




                                                11
